Case 2:18-cv-00131-JCM-BNW Document 41 Filed 07/25/19 Page 1 of 8
Case 2:18-cv-00131-JCM-BNW Document 41 Filed 07/25/19 Page 2 of 8
Case 2:18-cv-00131-JCM-BNW Document 41 Filed 07/25/19 Page 3 of 8
Case 2:18-cv-00131-JCM-BNW Document 41 Filed 07/25/19 Page 4 of 8
Case 2:18-cv-00131-JCM-BNW Document 41 Filed 07/25/19 Page 5 of 8
Case 2:18-cv-00131-JCM-BNW Document 41 Filed 07/25/19 Page 6 of 8
          Case 2:18-cv-00131-JCM-BNW Document 41 Filed 07/25/19 Page 7 of 8



                                      PROOF OF SERVICE
1
     I am over the age of 18 years and not a party to this action. My business address is:
2
           U.S. SECURITIES AND EXCHANGE COMMISSION,
3          444 S. Flower Street, Suite 900, Los Angeles, California 90071
           Telephone No. (323) 965-3998; Facsimile No. (213) 443-1904.
4
     On July 25, 2019, I caused to be served the document entitled CONSENT OF
5    DEFENDANT ALAN SHINDERMAN on all the parties to this action addressed as
     stated on the attached service list:
6
     ☐     OFFICE MAIL: By placing in sealed envelope(s), which I placed for collection
7    and mailing today following ordinary business practices. I am readily familiar with this
     agency’s practice for collection and processing of correspondence for mailing; such
8    correspondence would be deposited with the U.S. Postal Service on the same day in the
     ordinary course of business.
9
           ☐      PERSONAL DEPOSIT IN MAIL: By placing in sealed envelope(s),
10   which I personally deposited with the U.S. Postal Service. Each such envelope was
     deposited with the U.S. Postal Service at Los Angeles, California, with first class postage
11   thereon fully prepaid.
12         ☐     EXPRESS U.S. MAIL: Each such envelope was deposited in a facility
     regularly maintained at the U.S. Postal Service for receipt of Express Mail at Los
13   Angeles, California, with Express Mail postage paid.
14   ☐      HAND DELIVERY: I caused to be hand delivered each such envelope to the
     office of the addressee as stated on the attached service list.
15
     ☐      UNITED PARCEL SERVICE: By placing in sealed envelope(s) designated by
16   United Parcel Service (“UPS”) with delivery fees paid or provided for, which I deposited
     in a facility regularly maintained by UPS or delivered to a UPS courier, at Los Angeles,
17   California.
18   ☐      ELECTRONIC MAIL: By transmitting the document by electronic mail to the
     electronic mail address as stated on the attached service list.
19
     ☒   E-FILING: By causing the document to be electronically filed via the Court’s
20   CM/ECF system, which effects electronic service on counsel who are registered with the
     CM/ECF system.
21
     ☐     FAX: By transmitting the document by facsimile transmission. The transmission
22   was reported as complete and without error.
23
           I declare under penalty of perjury that the foregoing is true and correct.
24
25
     Date: July 25, 2019                        /s/ Donald W. Searles
26                                              Donald W. Searles
27
28
                                                  6
     Case 2:18-cv-00131-JCM-BNW Document 41 Filed 07/25/19 Page 8 of 8




1         SEC v. Quicksilver Stock Transfer LLC and Alan Shinderman
                United States District Court – District of Nevada
2                      Case No. 2:18-cv-00131-JCM-PAL
3
                                 SERVICE LIST
4
5          Barney C. Ales, Esq.
           P.O. Box 20563
6          Las Vegas, NV 89112
           Email: attorneyales@gmail.com
7          Attorney for Defendants Quicksilver Stock Transfer, LLC, and Alan
           Shinderman
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                        7
         Case 2:18-cv-00131-JCM-BNW Document 41-1 Filed 07/25/19 Page 1 of 6




1
2
3
4
5
6
7
8
9
10
11
12
13                          UNITED STATES DISTRICT COURT
14                                DISTRICT OF NEVADA
15
16
17     SECURITIES AND EXCHANGE                     Case No. 2:18-cv-00131
       COMMISSION,
18                                                 [PROPOSED] FINAL JUDGMENT AS
                    Plaintiff,                     TO DEFENDANT ALAN
19                                                 SHINDERMAN
             vs.
20
       QUICKSILVER STOCK TRANSFER,
21     LLC AND ALAN SHINDERMAN,
22
                    Defendants.
23
24         The Securities and Exchange Commission (“SEC”) having filed a Complaint
25   and Defendant Alan Shinderman (“Defendant”) having entered a general appearance;
26   consented to the Court’s jurisdiction over Defendant and the subject matter of this
27   action; consented to entry of this Final Judgment without admitting or denying the
28   allegations of the Complaint (except as to jurisdiction and except as otherwise
         Case 2:18-cv-00131-JCM-BNW Document 41-1 Filed 07/25/19 Page 2 of 6




1    provided in paragraph VI); waived findings of fact and conclusions of law; and
2    waived any right to appeal from this Judgment:
3                                                 I.
4          IT IS FURTHER ORDERED that Defendant is permanently restrained and
5    enjoined from, directly or indirectly, in connection with the purchase or sale of any
6    security, by the use of any means or instrumentality of interstate commerce, or of the
7    mails, or of any facility of any national securities exchange:
8          A.     employing any device, scheme or artifice to defraud;
9          B.     making any untrue statement of material fact to omitting to state a
10                material fact necessary in order to make the statements made, in light of
11                the circumstances under which they were made, not misleading; or
12         C.     engaging in any act, practice, or course of business which operates or
13                would operate as a fraud or deceit upon any person;
14   in violation of Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5
15   thereunder, 17 C.F.R. §§ 240.10b-5.
16         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
17   provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
18   binds the following who receive actual notice of this Final Judgment by personal
19   service or otherwise: (a) Defendant’s officers, agents, servants, employees, and
20   attorneys; and (b) other persons in active concert or participation with Defendant or
21   with anyone described in (a).
22                                                II.
23         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant
24   is permanently restrained and enjoined from aiding and abetting violations of Section
25   17(a)(d)(1) of the Exchange Act [15 U.S.C. § 78q-1(d)(1)] and Rule 17Ad-12
26   thereunder [17 C.F.R. 240.17Ad-12], which makes it unlawful for any registered
27   transfer agent, directly or indirectly, in light of all the facts and circumstances, to fail
28   to safeguard securities related to its transfer agent activities, in a manner reasonably

                                                        2
         Case 2:18-cv-00131-JCM-BNW Document 41-1 Filed 07/25/19 Page 3 of 6




1    free from risk of loss, theft, destruction, and to protect funds related to its transfer
2    agent activities against misuse.
3          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
4    provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
5    binds the following who receive actual notice of this Final Judgment by personal
6    service or otherwise: (a) Defendant’s officers, agents, servants, employees, and
7    attorneys; and (b) other persons in active concert or participation with Defendant or
8    with anyone described in (a).
9                                                III.
10         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant
11   is permanently restrained and enjoined from aiding and abetting violations of Section
12   17(a)(d)(1) of the Exchange Act [15 U.S.C. § 78q-1(d)(1)] and Rule 17Ad-13
13   thereunder [17 C.F.R. 240.17Ad-12], which makes it unlawful for any registered
14   transfer agent to file annually with the Commission and the transfer agent’s
15   appropriate regulatory agency in accordance with Rule 17Ad-2(h), a report prepared
16   by an independent accountant concerning the transfer agent’s system of internal
17   accounting controls and related procedures for the transfer of record ownership and
18   the safeguarding of related securities and funds.
19         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
20   provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
21   binds the following who receive actual notice of this Final Judgment by personal
22   service or otherwise: (a) Defendant’s officers, agents, servants, employees, and
23   attorneys; and (b) other persons in active concert or participation with Defendant or
24   with anyone described in (a).
25                                               IV.
26         IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
27   Defendant is liable for a civil penalty in the amount of $50,000.00 pursuant to Section
28   21(d)(3) of the Exchange Act [15 U.S.C. § 78u(d)(3)]. Defendant shall satisfy this

                                                        3
         Case 2:18-cv-00131-JCM-BNW Document 41-1 Filed 07/25/19 Page 4 of 6




1    obligation by paying $15,000.00 to the Securities and Exchange Commission within
2    14 days after entry of this Final Judgment, followed by seven monthly installment
3    payments of $5000.00 each, the first such installment payment due 45 days after
4    entry of this Final Judgment, and each subsequent payment due 30 days from the date
5    of the last payment, until such penalty amount is paid in full. Payments shall be
6    deemed made on the date they are received by the Commission.
7          Defendant may transmit payment electronically to the Commission, which will
8    provide detailed ACH transfer/Fedwire instructions upon request. Payment may also
9    be made directly from a bank account via Pay.gov through the SEC website at
10   http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified
11   check, bank cashier’s check, or United States postal money order payable to the
12   Securities and Exchange Commission, which shall be delivered or mailed to
13         Enterprise Services Center
14         Accounts Receivable Branch
15         6500 South MacArthur Boulevard
16         Oklahoma City, OK 73169
17   and shall be accompanied by a letter identifying the case title, civil action number,
18   and name of this Court; Defendant’s name as a defendant in this action; and
19   specifying that payment is made pursuant to this Final Judgment.
20         Defendant shall simultaneously transmit photocopies of evidence of payment
21   and case identifying information to the Commission’s counsel in this action. By
22   making this payment, Defendant relinquishes all legal and equitable right, title, and
23   interest in such funds and no part of the funds shall be returned to Defendant. The
24   Commission shall send the funds paid pursuant to this Final Judgment to the United
25   States Treasury. If Defendant fails to make any payment by the date agreed and/or in
26   the amount agreed according to the schedule set forth above, all outstanding
27   payments under this Final Judgment, including post-judgment interest, minus any
28   payments made, shall become due and payable immediately at the discretion of the

                                                   4
         Case 2:18-cv-00131-JCM-BNW Document 41-1 Filed 07/25/19 Page 5 of 6




1    staff of the Commission without further application to the Court. The Commission
2    may enforce the Court’s judgment for disgorgement and prejudgment interest by
3    moving for civil contempt (and/or through other collection procedures authorized by
4    law) at any time Defendant fails to make any payment by the date agreed and/or in
5    the amount agreed according to the schedule set forth above. Defendant shall pay
6    post-judgment interest on any delinquent amounts pursuant to 28 USC § 1961.
7                                                V.
8          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that
9    Defendant’s Consent is incorporated herein with the same force and effect as if fully
10   set forth herein, and that Defendant shall comply with all of the undertakings and
11   agreements set forth therein.
12                                              VI.
13         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that solely for
14   purposes of exceptions to discharge set forth in Section 523 of the Bankruptcy Code,
15   11 U.S.C. § 523, the allegations in the complaint are true and admitted by Defendant,
16   and further, any debt for disgorgement, prejudgment interest, civil penalty or other
17   amounts due by Defendant under this Final Judgment or any other judgment, order,
18   consent order, decree or settlement agreement entered in connection with this
19   proceeding, is a debt for the violation by Defendant of the federal securities laws or
20   any regulation or order issued under such laws, as set forth in Section 523(a)(19) of
21   the Bankruptcy Code, 11 U.S.C. §523(a)(19).
22                                              VII.
23         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court
24   shall retain jurisdiction of this matter for the purposes of enforcing the terms of this
25   Judgment.
26                                             VIII.
27         There being no just reason for delay, pursuant to Rule 54(b) of the Federal
28   Rules of Civil Procedure, the Clerk is ordered to enter this Judgment forthwith and

                                                       5
         Case 2:18-cv-00131-JCM-BNW Document 41-1 Filed 07/25/19 Page 6 of 6




1    without further notice.
2
3           July 26, 2019.
     Dated: ______________, _____
4
5
                                       THE HON. JAMES C. MAHAN
6                                      UNITED STATES DISTRICT JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             6
